                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-166-RJC-DSC

BRANDY LEGREE,

                         Plaintiff,

v.

PIEDMONT AIRLINES INC. and
MICHAEL JACKSON,

                         Defendants.


                              STIPULATED PROTECTIVE ORDER

        Plaintiff Brandy Legree and Defendant Piedmont Airlines, Inc.1 have agreed to and have

submitted to the Court, and for good cause shown the Court hereby enters, the following

Confidentiality Order:

        Legree and Piedmont agree during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. Legree and Piedmont

agree certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending this action

and any appeals. Legree and Piedmont jointly request entry of a protective order to limit the

disclosure, dissemination, and use of certain identified categories of confidential information.

        Legree and Piedmont assert in support of their joint request that protection of the identified

categories of confidential information is necessary because discovery in this action is likely to

involve production of confidential, proprietary, or private information for which special protection

may be warranted. Legree and Piedmont acknowledge that this joint request for Protective Order


1
  Defendant Michael Jackson is not represented by counsel. Piedmont’s counsel informed Mr. Jackson of this
stipulated protective order and Joint Motion for entry by email.


                                                    1
is consistent with Fed. R. Civ. P. 26(c) and does not confer blanket protection on all disclosures or

responses to discovery. The protection it affords from public disclosure and use extends only to

limited information or items that are entitled to confidential treatment under applicable legal

principles, and it does not presumptively entitle parties to file confidential information under seal.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter, collectively, “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use are restricted by statute or could potentially

cause harm to the interests of the disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents:

               A.      Personnel files of Legree and/or former or current employees of Piedmont,
                       including, but not limited to, documents that identify or describe in any way:
                       (1) a person’s health, mental, physical condition or related medical
                       treatment; (2) health insurance or other employment benefits; (3)
                       disciplinary and/or performance records; (4) social security numbers,
                       telephone numbers, mailing or home addresses; (5) financial information,
                       compensation, or other confidential tax information and documents;




                                                  2
               B.      Medical Records;

               C.      Personal or Business Tax Information and/or Financial Documents; and

               D.      Confidential and/or proprietary information about Piedmont’s business
                       practices, policies, customer and/or client information, and financial
                       information or data.

Information or documents that are available to the public may not be designated as Confidential

Information.

       3.      Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL” (hereinafter, “the marking”) on the document

and on all copies in a manner that will not interfere with the legibility of the document. As used

in this Order, “copies” includes electronic images, duplicates, extracts, summaries, or descriptions

that contain the Confidential Information. The marking will be applied prior to or at the time the

documents are produced or disclosed. Applying the marking to a document does not mean that

the document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order. Copies that are made of any designated documents must also bear the

marking, except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked. By marking a designated

document as confidential, the designating attorney or party appearing pro se thereby certifies that

the document contains Confidential Information as defined in this Order.

       4.      Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise




                                                 3
valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within thirty days after discovery of the inadvertent failure.

        5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within fifteen days after receipt of the deposition transcript.

Such designation must be specific as to the portions of the transcript and/or any exhibits to be

protected.

        6.      Protection of Confidential Material.

                a.      General Protections. Designated Confidential Information must be used

        or disclosed solely for purposes of prosecuting or defending this lawsuit, including any

        appeals.

                b.      Who May View Designated Confidential Information. Except with the

        prior written consent of the designating party or prior order of the court, designated

        Confidential Information may only be disclosed to the following persons:

                       i.       The parties to this litigation, including any employees, agents, and

                representatives of the parties;2

                      ii.       Counsel for the parties and employees and agents of counsel;

                     iii.       The Court and court personnel, including any special master

                appointed by the Court and members of the jury;




2If the confidential documents contain highly sensitive trade secrets or other highly sensitive
competitive or confidential information, and disclosure to another party would result in
demonstrable harm to the disclosing party, the parties may stipulate or move for the establishment
of an additional category of protection (e.g., Attorney’s Eyes Only) that prohibits disclosure of
such documents or information to that category or that limits disclosure only to specifically
designated in-house counsel or party representative(s) whose assistance is reasonably necessary to
the conduct of the litigation and who agree to be bound by the terms of the Order.



                                                   4
             iv.            Court reporters, recorders, and videographers engaged for deposi-

       tions;

                v.          Any mediator appointed by the court or jointly selected by the

       parties;

             vi.            Any expert witness, outside consultant, or investigator retained

       specifically in connection with this litigation, but only after such persons have

       completed the certification contained in Attachment A, Acknowledgment and

       Agreement to be Bound;

            vii.            Any potential, anticipated, or actual fact witness and his or her coun-

       sel, but only to the extent such confidential documents or information will assist

       the witness in recalling, relating, or explaining facts or in testifying, and only after

       such persons have completed the certification contained in Attachment A;

            viii.           The author or recipient of the document (not including a person who

       received the document in the course of the litigation);

             ix.            Independent providers of document reproduction, electronic discov-

       ery, or other litigation services retained or employed specifically in connection with

       this litigation; and

                x.          Other persons only upon consent of the producing party and on such

       conditions as the parties may agree.

       c.            Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order. Counsel for the parties must maintain a

record of those persons, including employees of counsel, who have reviewed or been given




                                               5
       access to the documents, along with the originals of the forms signed by those persons

       acknowledging their obligations under this Order.

       7.      Filing of Confidential Information.        If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to ensure that the document receives proper protection from public disclosure,

such as: (a) filing a redacted document with the consent of the party who designated the document

as confidential; or (b) seeking permission to file the document under seal by filing a motion for

leave to file under seal in accordance with the Federal Rules of Civil Procedure, the Local Rules

of the Western District of North Carolina, and any standing order applicable to this action. Nothing

in this Order will be construed as a prior directive to allow any document to be filed under seal.

The mere designation of information as confidential pursuant to this Order is insufficient to satisfy

the court’s requirements for filing under seal in light of the public’s qualified right of access to

court dockets. The parties understand that the requested documents may be filed under seal only

with the permission of the court after proper motion. If the motion is granted and the requesting

party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, though, the objecting party must meet and confer

in good faith to resolve the objection informally without judicial intervention. A party that elects

to challenge a confidentiality designation may file a motion that identifies the challenged material

and sets forth in detail the basis for the challenge; the parties are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such a




                                                 6
motion, but such a conference is not mandatory. The burden of proving the necessity of a

confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

         9.      Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court and

the other parties without disclosing the Confidential Information. The court may thereafter make

such orders as are necessary to govern the use of such documents or information at the hearing or

trial.

         10.     Obligations on Conclusion of Litigation.

                 a.      Order Remains in Effect.         Unless otherwise agreed or ordered, all

         provisions of this Order will remain in effect and continue to be binding after conclusion

         of the litigation.

                 b.      Return of Confidential Documents. Within 30 days after this litigation

         concludes by settlement, final judgment, or final order, including all appeals, all documents

         designated as containing Confidential Information, including copies as defined above, must

         be returned to the party who previously produced the document unless: (1) the document

         has been offered into evidence or filed without restriction as to disclosure; (2) the parties

         agree to destruction of the document to the extent practicable in lieu of return;3 or (3) as to



3The  parties may choose to agree that the receiving party must destroy documents containing
Confidential Information and certify the fact of destruction, and that the receiving party is not
required to locate, isolate, and return e-mails (including attachments to e-mails) that may include


                                                   7
         documents bearing the notations, summations, or other mental impressions of the receiving

         party, that party elects to destroy the documents and certifies to the producing party that it

         has done so.

                c.      Retention of Work Product. Notwithstanding the above requirements to

         return or destroy documents, counsel may retain attorney work product, including an index

         which refers or relates to designated Confidential Information, so long as that work product

         does not duplicate verbatim substantial portions of the text or images of designated

         documents. This work product will continue to be confidential under this Order. An

         attorney may use his or her own work product in subsequent litigation provided that its use

         does not disclose Confidential Information.

         11.    Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

         12.    Enforcement of Protective Order. Even after the final disposition of this case, a

party or any other person with standing concerning the subject matter may file a motion to seek

leave to reopen the case for the limited purpose of enforcing or modifying the provisions of this

Order.

         13.    No Prior Judicial Determination.            This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or



Confidential Information, Confidential Information contained in deposition transcripts, or
Confidential Information contained in draft or final expert reports.



                                                   8
material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

        14.     Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

        15.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file their written agreement to be bound by the provisions of this Order.

        16.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

        17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

        The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order, and deliver a copy of this Order promptly to the

party in the other action that caused the subpoena to issue.




                                                   9
       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information designated by the other party to this case.

       18.     Disclosure of Confidential Information Covered by Attorney-Client Privilege

or Work Product. Whether inadvertent or otherwise, the disclosure or production of any

information or document that is subject to an objection on the basis of attorney-client privilege or

work-product protection, including, but not limited to, information or documents that may be

considered Confidential Information under the Protective Order, will not be deemed to waive a

party’s claim to its privileged or protected nature or estop that party or the privilege holder from

designating the information or document as attorney-client privileged or subject to the work-

product doctrine at a later date. Any party receiving any such information or document must return

it upon request to the producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to the producing party

within thirty days, regardless of whether the receiving party agrees with the claim of privilege

and/or work-product protection. Disclosure of the information or document by the other party

prior to such later designation will not be deemed a violation of the provisions of this Order.

Although the provisions of this section constitute an order pursuant to Rule 502(d) and (e) of the

Federal Rules of Evidence, and will be construed in a manner consistent with the maximum




                                                10
protection provided by said rule, nothing in this Order is intended or will be construed to limit a

party’s right to conduct a review of documents, including electronically-stored information, for

relevance, responsiveness, or segregation of privileged or protected information before production.

       SO ORDERED.

                                     Signed: April 30, 2021




                                                 11
